Citation Nr: 1536866	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for thoracic kyphosis and intervertebral disc syndrome (IVDS).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 2006 to September 2006, and January 2008 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the January 2012 rating decision, the RO increased the Veteran's rating for his thoracic spine disability to 20 percent.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his thoracic spine and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU has been specifically raised by the Veteran, and as such, it is also considered to be on appeal.

In March 2015, the Veteran was scheduled for his requested Travel Board hearing.  He did not appear, nor did he request that his hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for a seizure disorder has been raised by the record in the April 2015 claim for TDIU, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for his thoracic spine disability and TDIU claim.

Increased Rating

The Veteran's most recent VA examination of the spine was in January 2012.  He was scheduled for an examination in July 2015, but he did not appear for it.  

In a July 4, 2015, VA treatment note, a VA clinician was unable to reach the Veteran because the phone number of record had been disconnected or out of service.

On July 7, 2015, an examination request document was created for a fee-basis spine examination.  Apparently, the Veteran was scheduled for the fee-basis examination on July 24, 2015, and he did not appear.  The record, however, does not include a copy of any notice letter sent to the Veteran informing him of the scheduled examination.  

Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his fee-basis VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  In consideration of Kyhn and the statement submitted by the Veteran's representative requesting a more current VA examination, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current thoracic spine disability.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file.

2.  The Veteran should be notified that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

The Veteran's representative (currently, DAV), should be sent copies of all documents that are sent to the Veteran.

3.  After the development request above, the AOJ should then schedule the Veteran for a physical examination to determine the current severity of his thoracic spine disability.  The Veteran's VA electronic claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify: (1) range of motion of the Veteran's thoracolumbar spine, including motion accompanied by pain, in degrees; (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) a discussion of any incapacitating episodes the Veteran experiences due to his thoracic spine disability.  If the Veteran's thoracolumbar spine is ankylosed, this should be made clear.

The examiner should identify all neurological manifestations related to the Veteran's thoracic spine disability, to include whether he exhibits any radiculopathy of the bilateral lower extremities.  

The examiner is also asked to comment on any functional and occupational impairment the Veteran experiences due to his thoracic spine disability.  

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.  

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be included showing that attempts were made to notify the Veteran at his last known address of the date and time for his VA examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the claims file.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including his TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




